CLARK, Judge.
Defendant first makes the argument that the trial court erred in failing to instruct the jury on his right to resist an arrest pursuant to an illegal entry into his home.
We reject the argument on the ground that there is no evidence of an illegal entry into defendant’s home. Defendant does not question the validity of the order for his arrest which Officer Hastings had in his possession. Hastings knocked on the door of the home and entered at the invitation of the defendant, who then read and understood the warrant for his arrest. There is no question about the legality of Hastings’ entry. See G.S. 15a-401(e)(l)a.
After Hastings’ legal entry he had the right and duty to arrest the defendant pursuant to the order of arrest. In effecting *195the arrest Hastings had the right to use such force as he may reasonably believe necessary to the proper discharge of his duties. The amount of force which a law officer may use in effecting a lawful arrest is largely within the discretion of the officer, subject to the limitation that he may not use any greater force than is reasonably and apparently necessary under the circumstances. State v. Fain, 229 N.C. 644, 50 S.E. 2d 904 (1948); State v. Anderson, 40 N.C. App. 318, 253 S.E. 2d 48 (1979). See Annot., 77 A.L.R. 3d 281 (1977).
It is clear that Officer Hastings made a lawful entry into defendant’s home, and that before Officer Workman arrived he did not use or attempt to use force in effecting an arrest. In determining whether there was evidence that Officer Workman made an illegal entry into defendant’s home, we must consider all the evidence, since the trial judge had the duty in his instructions to the jury to apply the law to the various factual situations presented by the conflicting evidence. G.S. 15A-1232. State v. Blackmon, 38 N.C. App. 620, 248 S.E. 2d 456 (1978), cert. denied, 296 N.C. 412, 251 S.E. 2d 471 (1979); 4 Strong’s N.C. Index 3d Criminal Law § 113 (1976).
All of the evidence tends to show that Officer Hastings had an order for arrest of defendant and that defendant read and understood it. Defendant had the duty to submit peaceably to the arrest. State v. Summerell, 282 N.C. 157, 192 S.E. 2d 569 (1972); State v. Cooper, 4 N.C. App. 210, 166 S.E. 2d 509 (1969); 1 Strong’s N.C. Index 3d Arrest and Bail § 6 (1976). Hastings did not announce to defendant that he was under arrest or attempt to use force to effect an arrest. It appears from Hastings’ testimony that he radioed for help because defendant stated he was not going to jail and if he had to go one of them was going to the morgue. Defendant admitted that Hastings told him he would have to go downtown, denied that he told Hastings that he would not go with him, and admitted that he heard the two-way radio call between Officers Hastings and Workman. It is reasonable to assume that defendant knew that Hastings asked Workman to assist him in effecting the arrest.
When Officer Hastings made a lawful entry into the home of the defendant who understandingly read the order for his arrest but did not submit peaceably, Officer Workman, when called for *196assistance, had the duty to assist Hastings in effecting the arrest and the right, to enter the defendant’s home without knocking and without the invitation or consent of the defendant. State v. Basden, 8 N.C. App. 401, 174 S.E. 2d 613 (1970), held that where law officers make a lawful entry of a home with consent of the owner to apprehend and arrest a suspect, then other officers may enter the home to assist those officers who have been voluntarily admitted.
In the absence of hostile action from within the home or other exigent circumstances, a law officer is required before entry to make an arrest to knock, disclose his identity, his authority, and his mission. State v. Harvey, 281 N.C. 1, 187 S.E. 2d 706 (1972); State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897 (1970). The purpose for this requirement is the protection of both the officer and the occupant as well as the recognition of the constitutional rights of the occupant. State v. Sparrow, supra. The defendant by first inviting a law officer into his home and then refusing to submit .to a lawful arrest by the officer,' waived his Fourth Amendment right of home security to the extent that he had no right to deny entry to another officer who was called to assist in effecting the arrest. And the same conduct by defendant obviated the need for the protection which the requirement was intended to provide.
State v. Sparrow, supra, and other cases relied on by defendant support his argument that where there is an illegal entry the trial court must instruct the jury on the right of the defendant to resist such entry; but these cases are inapplicable to the case sub judice because there is no evidence of any illegal entry.
Though defendant concedes in his brief that the trial judge in general properly instructed the jury on the right of the defendant to resist excessive force in the arrest, he argues that prejudicial error was committed when the court, after explaining the law on the subject, instructed “If G. W. Hastings and W. A. Workman used more force than was apparently necessary,” contending that the court should have used the disjunctive “or” instead of the conjunctive “and.” This argument must be considered in light of the fact that both the State and defendant offered evidence that after Officer Workman entered the home both officers grabbed defendant and acted together in effecting the arrest. On appellate *197review of trial court instructions to the jury, the charge will be read contextually and an excerpt will not be held prejudicial if a reading of the whole charge leaves no reasonable grounds to believe that the jury was misled. State v. Alston, 294 N.C. 577, 243 S.E. 2d 354 (1978). Reading the charge as a whole and considering the evidence of concerted action by both officers in effecting the arrest, we find no prejudicial error.
We find no merit in defendant’s argument that the trial court erred in failing to instruct on his right to resist an illegal arrest. There was no evidence of an illegal arrest.
No error.
Chief Judge MORRIS concurs.
Judge WELLS dissents.